ACCEPTED
                                                                                                      12-14-00158-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                3/26/2015 12:30:36 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                             CASE NO.: 12-14-00158-CR CR
                          Trial Court Case Number: 007-0505-13
                                                                              FILED IN
RICKY NEAL, JR.,                                                       12th COURT OF APPEALS
Appellant,                                                  THE TWELFTH COURT         OF
                                                                            TYLER, TEXAS
                                                            APPEALS, TYLER   DIVISION
                                                                       3/26/2015 12:30:36 PM
                                                                            CATHY S. LUSK
                                                                                Clerk
    vs.

THE STATE OF TEXAS,
Appellee.


  APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE INITIAL BRIEF

        TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the Appellant, RICKY NEAL, JR. , in the above-styled and

numbered cause, by and through the undersigned counsel, and files this Motion for

Extension of Time to File Initial Brief in accordance with Texas Rule of Appellate

Procedure 10.5(b). In support thereof, the undersigned would show this Honorable Court

as follows:

    1. Appellant’s brief was due on or before March 23, 2015. In granting a final extension, this

Court ordered that counsel’s failure to file the brief by March 23d would result in the case being

presented for further action including initiation of possible contempt proceedings against the

undersigned.

    2. On Friday, March 20, 2015, the undersigned was advised that attorney, Gerald J. Smith,

had been retained to represent Appellant in this cause. The undersigned was thereafter provided,

and signed, a stipulated substitution of counsel to that effect. Later that same day, attorney

Gerald Smith filed a Motion to Substitute Counsel and a Motion for Extension of the briefing

deadline

    3. Because both Mr. Smith’s motion for stipulated substitution of counsel and his motion
for extension would not be ruled upon by the Court until March 25, 2014, the undersigned filed

a letter with the Court summarizing the above circumstances and requesting that no action be

taken with respect to Appellant’s brief until such time as a determination could be made as to the

substitution of counsel and the request for extension.

    4. Regrettably, no action could be taken by the Court as to the stipulated substitution of

counsel and motion for extension due to counsel Smith’s failure to comply with the Texas Rules

of Appellate Procedure.

    5. The undersigned therefore files this motion for extension on Appellant’s behalf and

requests that the briefing deadline in this matter be extended to allow Mr. Smith an opportunity

to remedy the defects in his motions and resubmit them to this Court for consideration. The

undersigned makes this request on Appellant’s behalf so that he might have the benefit of

representation by the counsel of his choosing in this appeal.

    6. In the alternative, the undersigned respectfully moves that this Honorable Court permit

the undersigned to file Appellant’s brief out-of-time in lieu of the above circumstances. But for

this issue concerning the substitution of counsel, the undersigned was fully prepared to file

Appellant’s brief on March 23d, but instead elected to forego filing the brief and await a decision

from the Court as to the replacement of court appointed counsel with Appellant’s private counsel

of choice.

    7. Because this issue remains unresolved, the undersigned has today filed Appellant’s Initial

Brief with this Court. The undersigned prays that under this unique set of circumstances that this

Honorable Court will not pursue any sanction against the undersigned.

    8. On March 20, 2015, the undersigned met Assistant District Attorney Michael J. West

and Aaron Rediker with respect to this motion. The State does not oppose an extension in lieu

of this pending substitution of counsel.


                                                 2
     WHEREFORE, PREMISES CONSIDERED, the Defendant hereby specifically requests

that this Honorable Court grant a 30-day extension from the present deadline date for the filing

of Appellant’s initial brief.

                                             Respectfully submitted,



                                             /s/ Carlo D’Angelo
                                             CARLO D’ANGELO
                                             ATTORNEY AT LAW
                                             100 East Ferguson, Suite 1210
                                             Tyler, Texas 75702
                                             Texas State Bar No. 24052664
                                             Tel 903.595.6776
                                             Fax 903.407.4119
                                             carlo@dangelolegal.com
                                             Attorney for Appellant



                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing motion was
furnished to Assistant District Attorney Michael J. West, Office of the District Attorney, 100
North Broadway, 4th Floor, Smith County, Texas, 75702 via U.S. Mail on this 26 March 2015.


                                             /s/ Carlo D’Angelo
                                             Carlo D’Angelo




                                                3